                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA, for the
use and benefit of DAEDALUS
CONSTRUCTION CO.; and DAEDALUS                                           8:19CV258
CONSTRUCTION CO., a Nebraska
corporation;

                        Plaintiffs,                                        ORDER

        vs.

ARCHER WESTERN CONSTRUCTION,
LLC, a foreign limited liability company;
and TRAVELERS CASUALTY AND
SURETY COMPANY OF AMERICA, a
foreign corporation;

                        Defendants.


       Upon notice of settlement given to the undersigned magistrate judge by counsel for
defendants,
       IT IS ORDERED:
       1. On or before February 7, 2020, the parties shall electronically file a joint stipulation
for dismissal (or other dispositive stipulation) which will fully dispose of the case;
       2. Absent compliance with this order, this case (including all counterclaims and the like)
may be dismissed without further notice; and
       3. The Clerk of Court shall terminate all other pending deadlines in this case.


       Dated this 8th day of January, 2020.
                                                      BY THE COURT:


                                                      s/ Michael D. Nelson
                                                      United States Magistrate Judge
